DETAILED ACTION
Applicant amended claim 1 and added new claims 2-19 in the preliminary amendment dated 3/21/2022.
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/20/2021 is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 8 and 14 disclose the distinct features of single page application comprising a global module and content module common to multiple single page applications and a first child module, and receiving HTTP response message including code that defines the global module, the content module and the first child module, including configuration for the first child module, in conjunction with transmitting a subsequent HTTP request message including a second child module identifier, in conjunction with all other limitations of the independent claims. The closest prior art, McCanne, Ngoc and Nygard disclose the concepts of single page applications and global and child modules, but do not explicitly disclose single page application comprising a global module and content module common to multiple single page . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURAJ M JOSHI whose telephone number is (571)270-7209.  The examiner can normally be reached on Monday - Friday 8-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571)272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                           March 23, 2022